Case 3:19-cr-00243-PDW Document 23 Filed 12/18/19 Page1of1

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

 

 

for the
District of North Dakota
United States of America )
Vv. ) Case No. 3:19-cr-00243
Dennis Lee Dauphinais
Defendant )

WATVER OF AN INDICTMENT

[ understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

   

Defendant's signature

Chick hn FE.

Signature of defenddni's attorney

Chak Pan AS hon

Printed name of. defealiant ’s attorney

 

 

   

Judge's signature

of fl Chel Sie

Judge’s printed name and title
